IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-90,613-01


                         EX PARTE JESUS RODRIGUEZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. D-1-DC-14-200034-A IN THE 450TH DISTRICT COURT
                            FROM TRAVIS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of murder and sentenced to life in prison. The Thirteenth Court of

Appeals affirmed his conviction. Rodriguez v. State, No. 13-16-00396-CR (Tex. App.—Corpus

Christi del. May 17, 2018). Applicant filed this application for a writ of habeas corpus and an

amended habeas application in the county of conviction, and the district clerk forwarded the

pleadings to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant raises many claims, including claims of ineffective assistance of trial and appellate

counsel. There is no response from counsel in the record provided to this Court, and there are no

findings from the trial court. Applicant has alleged facts that, if true, might entitle him to relief.

Strickland v. Washington, 466 U.S. 668 (1984). Accordingly, the record should be developed. The
                                                                                                       2

trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

The trial court shall order trial and appellate counsel to respond to Applicant’s claims of ineffective

assistance by explaining counsels’ representation of Applicant, including applicable strategy and

tactical decisions. In developing the record, the trial court may use any means set out in Article

11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether Applicant is

indigent. If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint

counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is

appointed or retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law regarding the claims

Applicant has raised. The trial court may make any other findings and conclusions that it deems

appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: January 15, 2020
Do not publish